Title: From Thomas Jefferson to John Vaughan, 12 October 1825
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Oct. 12. 25.
I have not a scrip of a pen on the subject of the marbles you mention as arrived for me at Philada, neither invoice, nor advice nor letter of any sort. I must therefore substitute conjecture for certainty. in Aug. 1823. an Italian stone cutter Giacomo Raggi whom mr Appleton had sent us was returning to Italy, with an intention however of coming back to us. he agreed to bring me2. alabaster vases 18.I. high for 6.D. each2. do hanging lamps @ 2. or 3.D. each.I believe he is returned to this country, but I have not yet heard from him. he may have left these things to be sent to me by mr Appleton, and perhaps there may be a letter to me on the way from mr Appleton. perhaps I may see or hear from Raggi shortly. Alabasters are so tender, and so well secured by package at the quarry that if unpacked before arrival at their ultimate destination they will run great risk of breaking. what is to be done? you can say better than I can. do the laws of the custom house admit packages to be reshipped to another port, and there recieved, and duties and charges paid as if originally shipped to that place? if they do, I would wish them to be sent to Richmond, to Colo Peyton who will recieve them & pay charges for me, and forward them on to me. in the mean time I must certainly hear from Appleton or Raggi or see the latter.—Si quid novisti rectius hisCandidus imperti—ever & affectionately yoursTh: J.